Title: To George Washington from Major General William Heath, 12 August 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandavilles [Dutchess County, N.Y.]Augst 12th 1779
        
        In Consequence of receiving the inclosed Letter this morning from Major General Howe I have detached from the Connecticut Line Lt Colo. Gray Major Cleft and four Companies of 41 rank & File each, properly officered; to march with all possible Expedition to Stanford to be ready should an attempt on the Enemy be thought adviseable, would request the return of Genl Howes Letter when your Excellency has done with it. I have the honor to be with the greatest respect your Excellencys most Obedient Servt
        
          W. Heath
        
      